[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
After trial, the court finds that as of October 1, 1991, the plaintiff's property at 76 Everit Street, New Haven, had a fair market value of $430,000.
In making this finding the court credited the testimony of the plaintiff's appraiser with respect to the square footage of living area of the subject property, being 8651 square feet. With respect to the value per square foot, however, the court credited the defendant's appraiser, who testified to a value of $49.71 per square foot.
Judgment is entered that the tax assessment for the plaintiff's property shall be reduced accordingly. This appeal is sustained with costs.
Christine S. Vertefeuille, Judge